 

Exhibit 10.1

 



EXECUTION COPY

 

 

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT

 

by and between

 

WHITEHORSE FINANCE WAREHOUSE, LLC,

 

as Borrower,

 

and

 

NATIXIS, NEW YORK BRANCH,

 

as Facility Agent on behalf of the Lender

 

Dated as of September 23, 2015

 



 

  

 

 

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT, dated as of September 23, 2015 (this "Amendment"), is by and between
WhiteHorse Finance Warehouse, LLC, a Delaware limited liability company, as
borrower (together with its permitted successors and assigns, the "Borrower")
and NATIXIS, NEW YORK BRANCH ("Natixis"), as facility agent acting on behalf of
the Lender (in such capacity, together with its successors and assigns, the
"Facility Agent").

 

RECITALS

 

WHEREAS, the Borrower, the Lenders party thereto, Natixis and The Bank of New
York Mellon Trust Company, N.A., as collateral agent, are parties to that
certain Second Amended and Restated Credit and Security Agreement dated as of
July 8, 2015 (as amended, supplemented or modified from time to time prior to
the date hereof, the "Credit Agreement"). Unless otherwise defined herein,
capitalized terms used in this Amendment shall have the meanings set forth in
the Credit Agreement.

 

WHEREAS, the Borrower and the Facility Agent desire to, in accordance with the
terms and conditions hereof, amend the Credit Agreement as set forth herein by
entering into this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and for other valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereto agree as follows:

 

1.          The definition of "Reinvestment Period" in Section 1.01 of the
Credit Agreement is hereby amended by (i) deleting each word thereof which is
lined out and (ii) inserting each word thereof which is double underlined, in
each case in the place where such word appears below:

 

"Reinvestment Period" means the period from and including the Original Closing
Date to and including the earliest of (a) September 27, 2015December 27, 2015,
(b) the date of the acceleration of the maturity of the Advances pursuant to
Section 6.01, (c) the occurrence of any Change in Control; (d) the date on which
the Collateral Manager shall no longer be the Transferor unless each of the
Lenders and the Facility Agent have otherwise consented, (e) the date on which
the Collateral Manager shall have notified the Borrower of its intention to
resign as Collateral Manager and the successor is not an Approved Affiliate or
the occurrence of any other termination of the Collateral Management Agreement,
whether or not in accordance with its terms, (f) the date on which the
Commitments are terminated in whole pursuant to Section 2.06(b) or (g) the date
on which the Borrower or the Collateral Manager (or any of its executive
officers) are indicted for a criminal offense materially related to the
performance of its obligations under this Agreement or any other Facility
Document or in the performance of investment advisory services comparable to
those contemplated to be provided by the Collateral Manager in this Agreement
and the other Facility Documents.

 



 -2- 

 

 

2.          Credit Agreement Confirmed. Except as expressly amended by this
Amendment, the Credit Agreement is in all respects ratified and confirmed and
the Credit Agreement shall remain in full force and effect and shall be read,
taken and construed as one and the same instrument, and no other amendment,
waiver or other modification of any provision of the Credit Agreement shall be
effective unless requirements of Section 12.01(b) of the Credit Agreement have
been satisfied.

 

3.          Binding Effect; Benefit of Agreement. This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

4.          Governing Law. THIS AMENDMENT AND ALL MATTERS ARISING OUT OF OR
RELATING IN ANY WAY WHATSOEVER (WHETHER IN CONTRACT, TORT OR OTHERWISE) TO THE
FOREGOING SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, INCLUDING NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401
AND 5-1402 BUT OTHERWISE WITHOUT REGARD TO THE PRINCIPLES THEREOF GOVERNING
CONFLICTS OF LAW.

 

5.          Entire Agreement. This Amendment constitutes all of the agreements
among the parties relating to the matters set forth herein and supersedes all
other prior or concurrent oral or written letters, agreements and understandings
with respect to the matters set forth herein.

 

6.          Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts (including
by facsimile), each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.

 

[No further text on this page. Signatures follow on next page.]

 

 -3- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

  WhiteHorse Finance Warehouse, LLC, as Borrower         By: WHITEHORSE FINANCE,
INC., its Designated Manager         By: /s/ Gerhard Lombard     Name: Gerhard
Lombard     Title: CFO         NATIXIS, NEW YORK BRANCH,   as Facility Agent
acting on behalf of the Lender         By: /s/ Michael E. Hopson     Name:
Michael E. Hopson     Title: Managing Director         By: /s/ Lorraine Medvecky
    Name: Lorraine Medvecky     Title: Managing Director

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

 

 

 

CONSENTED AND AGREED TO:

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,   as Collateral Agent and
Custodian         By: /s/ Michael Caligiuri     Name: Michael Caligiuri    
Title: Vice President         VERSAILLES ASSETS LLC,   as Lender         By: /s/
Bernard J. Angelo     Name: Bernard J. Angelo     Title: Senior Vice President  
      WHITEHORSE FINANCE, INC.,   as Collateral Manager, Transferor and
Subordinated Noteholder       By: /s/ Gerhard Lombard     Name: Gerhard Lombard
    Title: CFO  

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 



 

